PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/184,005
Filing Date: 16 Jun 2016
Appellant(s): Illinois Tool Works Inc.



__________________
[ Chad Pahnke ]
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed [ 2/25/2022].


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
A. Ground of Rejection Argument B
Withdrawn Rejections
Appellant has argued on pages 3-4 about claim 26 that the 35 USC § 112(B) rejection is improper because “a configuration” to one of ordinary skill would understand what is claimed when the claim is read in light of the specification, which is persuasive.  Therefore the 35 USC § 112(B) rejection of claim 26 is withdrawn.
Appellant has argued on page 5 about claim 35 that the 35 USC § 112(B) rejection is improper because the plain meaning of the claim language that "at least one of extinguish an arc, prevent an arc from forming, or control formation of an arc" are distinct actions for which "an arc" is the object, which is persuasive.  Therefore the 35 USC § 112(B) rejection of claim 26 is withdrawn.

B. Ground of Rejection Argument C-1
Appellant has argued on pages 6-7 about claim 16 that the combination of Ou in view of Ohm’s Law is improper because the prior art fails to disclose “providing a path for a bypass current in response to the voltage across the working current exceeding a voltage threshold”.  Instead Ou discloses whether to turn on a bypass circuit branch based on a resistance changing rate or impedance changing rate.  Additionally, Ohm’s law does not, in and of itself, teach or suggest taking a particular action in response to a voltage exceeding a voltage threshold, the examiner respectfully disagrees.  
Ou teaches as discussed in the final rejection, pages 6-7 controlling (control the liquid bridge current during the bypass control period; P34:16-17 [using} the bypass circuit branch 2 of a closed loop feedback bypass control subsystem; P34:7-9) at least one (the liquid bridge current; P30:11, Fig. 1) of current (the liquid bridge current; P30:11, Fig. 1) through the working path and voltage (the liquid bridge resistance and voltage; P39:11-12) across the working current path by providing a path (the bypass circuit branch 2; P34:7-8, Figs. 1-2) for a bypass current (the charging current; P43:7, Fig. 2 [flowing through} the semiconductor power device 2-1; P43:5 wherein the semiconductor power device 2-1 "quickens the bridge current decreasing rate during the turn-on of the bypass circuit branch"; P45:3-5 by making a portion of the liquid bridge current flow through the semiconductor power device 2-1 in parallel to the liquid bridge and the DC current from the DC power 2-3 cannot flow through the charged capacitor 2-2, but only the AC current flowing through the collector of the semiconductor power device 2-1 flows through the capacitor 2-2, Refer P30:9-13) in response (dynamic response of the control of shunting or bypassing the bridge current in parallel connection; P39:3-5 [and} the bridge current as the feedback quantity; P34:3-4) to the voltage across the working current path exceeding a threshold (the short-circuit liquid bridge current should be about 50 A.; P48:3-1 from bottom [and} a low current level condition; P30:14-15 [and} keep it at this level until the liquid bridge is broken; P30:12-13). 
Ou teaches that the controlling at least one of current through the working path and voltage across the working current path for a bypass current occurs in response to voltage across the working current exceeding a current threshold (Par 0030, 0034).  Ou discloses the claimed invention except for the threshold is a voltage threshold.  
However, as discussed in Background of the Invention of Ou paragraph 0008, using voltage instead of current is known in the art.  Ou states that “Some methods detect the voltage, the voltage changing rate and the resistance between the contact tip and the workpiece to describe the diameter of the liquid bridge”.  Therefore it would have been obvious for one having ordinary skill in the art to modify the method of controlling welding type power of Ou using a current threshold with the known voltage threshold as described in the background of Ou for the purpose of either a current or voltage threshold that are known alternatives.
Additionally, Wikipedia was added to show that modifying the current threshold of Ou to provide a voltage threshold based on the known and well establish Ohms law (where voltage threshold is V=RI, where R=resistance, I=current) is known in the art.  
The advantage of using Ohm's law is to make use of the duality of electric parameters, i.e., in electrical engineering, electrical terms are associated into pairs called duals. A dual of a relationship is formed by interchanging voltage and current in an expression. The dual expression thus produced is of the same form, and the reason that the dual is always a valid statement can be traced to the duality of electricity.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ou with Wikipedia by replacing Ou's current threshold with Wikipedia's dual parameter voltage in order not only to make use of the duality of electric parameters, but also to increase the availability of the equivalently replaceable electric parts such as a voltage sensor or a current sensor.

C. Ground of Rejection Argument C-2
Appellant has argued on pages 7-9 about claim 16 that Ou fails to disclose a current threshold because Ou in paragraph 0037 discloses the normative liquid bridge current is used as a reference for a closed-loop feedback control of the bypass circuit branch (0048) which does not teach or suggest providing a path for a bypass current in response to any current exceeding the short-circuit liquid bridge current, the examiner respectfully disagrees.  As discussed in Ou par 0048, states ”The error signal correction amplifier 5 compares the value of the real current with the preset value, amplifies the difference of them and makes a correction control, then the power module 2-1 is driven by the driver 7 and the bypass circuit branch is turned on and shunts or bypasses the liquid bridge current…The preset value 4 for the closed loop feedback bypass control subsystem for the short-circuit liquid bridge current should be about 50 A), meaning that the bypass circuit branch is operated based on a 50A threshold.  
  
D. Ground of Rejection Argument C-3
Appellant has argued on pages 9-10 about claim 16 that Ou teaches away from the combination of Ou in view of Wikipedia because Ou discloses that the resistance changing rate of the welding circuit loop is used to achieve the very critical and important triggering moment of the bypass control subsystem and that one of ordinary skill would be dissuaded from modify the use of the resistance changing rate in favor of a voltage threshold, the examiner respectfully disagrees.  Ou disclosing that the resistance changing rate is important does not exclude the adapting the resistance changing rate with a voltage threshold.  Additionally, Ou does not specifically state or teach that the resistance changing rate cannot by modified by a voltage threshold.  Ou also discloses in paragraph 0008, that using voltage instead of current/resistance is known in the art.  Ou states that “Some methods detect the voltage, the voltage changing rate and the resistance between the contact tip and the workpiece to describe the diameter of the liquid bridge”.  Therefore it would have been obvious for one having ordinary skill in the art to modify the method of controlling welding type power of Ou using a current/resistance threshold with the known voltage threshold as described in the background of Ou for the purpose of either a current or voltage threshold that are known alternatives.

D. Ground of Rejection Argument C-4
Appellant has argued pages 10-12 about claim 16 that the combination of Ou in view of Wikipedia is improper because the rationale for modifying Ou does not provide the required rational underpinning to support the legal conclusion of obviousness because a person of ordinary skill would not be motivated to modify the system of Ou simply for the sake of exercising some known mathematical or physical relationship and that the modification ignores the complexities involved, the examiner respectfully disagrees.  
KSR provides 7 rationales to support the conclusion of obviousness, where rationales (A) combining prior art elements according to known methods to yield predictable results; and (D) applying a known technique to a known device (method, or product) ready for improvement to yield predictable results are appropriate for the combination of Ou in view of Wikipedia.  
The examiner asserts that combining prior art elements according to known methods would yield predictable results.  That is, it would have been recognized by one of ordinary skill in the art that applying the known relationship between voltage, current and resistance to provide a voltage threshold as disclosed by Ohm’s law to the welding method of Ou that controls at least one of current through the working path and voltage across the working current path by providing a path for a bypass current in response to the voltage across the working current exceeding a current threshold, would have yielded predictable results and resulted in an improved system, whereby the welding method could be controlled by a current or voltage threshold, thereby improving the overall versatility of the welding method.  
Additionally, the examiner further asserts that applying a known technique to a known method ready for improvement would yield predictable results.  That is, it would have been recognized by one of ordinary skill in the art that applying the known technique between voltage, current and resistance to provide a voltage threshold as disclosed by Ohm’s law to the welding method of Ou that controls at least one of current through the working path and voltage across the working current path by providing a path for a bypass current in response to the voltage across the working current exceeding a current threshold, would have yielded predictable results and resulted in an improved system, whereby the welding method could be controlled by a current or voltage threshold, thereby improving the overall versatility of the welding method.  

E. Ground of Rejection Argued on page 12 regarding claim 21
Appellant has argued on page 12 that claim 21 which recites similar limitations as claim 16 is allowable for the reasons set forth with reference to claim 16, the examiner respectfully disagrees as set forth above

F. Ground of Rejection Argued on page 12 regarding claim 35
Appellant has argued on page 12 that claim 35 which recites similar limitations as claim 16 is allowable for the reasons set forth with reference to claim 16, the examiner respectfully disagrees as set forth above.

(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.  
Respectfully submitted, 
/THIEN S TRAN/
Primary Examiner, Art Unit 3742
5/31/2022

Conferees:

   /IBRAHIME A ABRAHAM/   Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                                                                                                                                                                                                                         /JOEL M ATTEY/     Primary Examiner, Art Unit 3763                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.